EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Yaksich on 08/12/2021.
The application has been amended as follows: 
Claims 21 and 27 are canceled.
New claims 37 and 38 are added as shown below.

37.  (New) The method of Claim 7, further comprising machining the preform to form the laminated metallic structure that has a final three­ dimensional shape.

38. (New) The method of Claim 24, further comprising machining the preform to form the laminated metallic structure that has a final three­ dimensional shape.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 08/04/2021 have been fully considered and are persuasive. Independent claims 7, 24, and 31 have been amended to incorporate the subject matter of claims 11, 12, and 13, respectively. Such claims were previously indicated as allowable. 
The closest prior art reference is Wittenberg (US 2014/0030478), as detailed in the previous Office action. Regarding claim 7, Wittenberg does not disclose or fairly suggest the instantly claimed arrangement of side portions, particularly with regard to parallel adjacent edges of a first preformed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARSON GROSS/Primary Examiner, Art Unit 1746